UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1391


YOSEFE YIRGA ZELEKE,

                Plaintiff - Appellant,

          v.

NASA HEADQUARTER,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00269-JCC-TRJ)


Submitted:   May 24, 2012                        Decided:   May 30, 2012


Before MOTZ and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yosefe Yirga Zeleke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yosefe Yirga Zeleke appeals the district court’s order

dismissing his complaint as frivolous.                  We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the   reasons    stated    by    the   district      court.        Zeleke    v.    NASA

Headquarters,     No.     1:12-cv-00269-JCC-TRJ         (E.D.       Va.     Mar.    15,

2012).     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented      in    the     materials

before   the    court   and     argument     would   not   aid     the    decisional

process.



                                                                             AFFIRMED




                                         2